Walker, J.
The indictment in this case was good under our statute, and would probably have been held good at common law, certainty to a common intent in the description of the estray animal being all that could be required. We must hold that it was error in the district court to quash it.
By article 2873, Paschal’s Digest, the district attorney had a right, as therein directed, to substitute an indictment for one which, though not lost or mislaid, had become so mutilated as to be unintelligible, and the judgment of the court in overruling the motion of the district attorney, to substitute such mutilated indictment, was also erroneous.
It was also error in the district court to refuse to require the defendant to enter into recognizance to appear before the district court to answer the accusation made against him. (Art. 3187, Paschal’s Digest.)
For these errors the judgment of the district court is reversed and the cause remanded.
Reversed and remanded.